Citation Nr: 1023865	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to 
December 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 2003 and December 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In the 
September 2003 decision, the RO denied the Veteran's petition 
to reopen a previously denied claim of service connection for 
hearing loss of the right ear, finding that no new and 
material evidence had been submitted, and denied claims for 
service connection for diabetes mellitus and paranoid 
schizophrenia.  In the December 2004 rating decision, the RO 
denied the Veteran's petition to reopen a previously denied 
claim of service connection for hearing loss of the left ear, 
finding that no new and material evidence had been submitted.  

The Veteran appealed, and the Board subsequently remanded the 
case in April 2006 and again in April 2009 for further 
notification, evidentiary development, and adjudication.  The 
Appeals Management Center (AMC) re-adjudicated the Veteran's 
claims, again denying them via the issuance of a March 2010 
supplemental statement of the case.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for hearing loss.  This is so because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claim of service connection for 
hearing loss as a claim to reopen.

In this instance, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim specifically 
identified a certain psychiatric disability for which service 
connection was sought, it cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors-including the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that the appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, however described, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for paranoid schizophrenia specifically, the Board 
notes that the Veteran has been diagnosed with and sought 
treatment for multiple acquired psychiatric disorders, 
including both paranoid schizophrenia and major depression.  
The Board thus finds that, pursuant to Clemons, supra, the 
Veteran's service connection claim is more accurately 
classified as one for an acquired psychiatric disorder, to 
include paranoid schizophrenia.  See Clemons, 23 Vet. App. 1 
(2009).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2005.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's petition to 
reopen his previously denied claim for service connection for 
hearing loss and his claim of service connection for diabetes 
mellitus.  Consideration of the merits of the Veteran's claim 
for service connection for hearing loss, as well as his claim 
for service connection for an acquired psychiatric disorder, 
to include paranoid schizophrenia, is deferred pending 
completion of the development sought in the remand that 
follows the decision.)


FINDINGS OF FACT

1.  In a May 1977 rating decision, the RO denied the 
Veteran's claim of service connection for hearing loss.  The 
Veteran did not appeal that decision.

2.  Evidence received since the May 1977 decision is new, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection, and raises a 
reasonable possibility of substantiating the claim.

3.  Diabetes mellitus was not demonstrated in service or 
within one year of separation from service; the disability is 
not attributable to military service.


CONCLUSIONS OF LAW

1.  A May 1977 rating action that denied the Veteran's claim 
for service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.112, 19.118 (1976).

2.  Since the prior final denial of the Veteran's claim for 
service connection for hearing loss, new and material 
evidence has been received; hence, the requirements to reopen 
the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to arrive at a decision on the claims on appeal 
has been accomplished.  

In this respect, through June 2003 and September 2004 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claims and the evidence needed to support his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2003 and September 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2003 and 
September 2004 letters.

Although the earlier notice letters did not refer to criteria 
for assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was notified of these issues via a May 2006 notice 
letter.  These questions are not now before the Board.  The 
Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In addition, following the 
RO's issuance of the May 2006 notice letter, his claims were 
re-adjudicated in January 2009 and March 2010.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the notice requirements of the 
VCAA.  

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  38 U.S.C.A. § 5103A(f) 
(West 2002).  That notwithstanding, the Board finds that, 
given the favorable action taken herein with regard to the 
issue of whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for hearing loss, no further discussion of the 
VCAA is required with respect to this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, as well 
as records of his ongoing post-service treatment at the Louis 
Stokes VA Medical Center (VAMC) in Cleveland, Ohio, have been 
associated with the claims file and were reviewed by both the 
RO and the Board in connection with the claim decided herein.  
The Board notes further that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

In this case, the Board is aware that no VA examination was 
provided to the Veteran in conjunction with his claim for 
service connection for diabetes mellitus but notes that the 
evidence of record does not call for one.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  In this case, as discussed below, 
there is simply no evidence that any diabetes mellitus is 
related to service.  A medical examination would not likely 
aid in substantiating a claim when the record does not 
already contain evidence of an in-service event or of a 
relationship between the Veteran's service and any current 
diabetes mellitus.  As such, VA is not required to afford the 
Veteran an examination, and therefore VA has no duty to 
inform or assist that was unmet.  Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-
86 (with no indication that a disability or persistent or 
recurrent symptoms of a disability may be associated with the 
service or another service-connected disability, claim may be 
denied where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).  The Board has 
considered the Veteran's contentions in light of the 
requirements set forth in McLendon and concludes that the 
medical evidence of record is sufficient to decide the claim, 
and an examination is not necessary regarding the Veteran's 
claim for service connection for diabetes mellitus.  See 38 
C.F.R. § 3.159(c)(4).  The Veteran says that diabetes is 
related to military service and his claim of service 
connection implies such a relationship, but he has not 
indicated why he believes there is such a relationship.  He 
has not pointed to an event in service or to continued 
problems since service that suggest a basis for obtaining an 
examination.  The Board thus concludes that the duty-to-
assist requirements are satisfied.

In addition, records of VA medical treatment have been 
obtained and associated with the Veteran's claims file.  The 
RO has sought records of the Veteran's award of Social 
Security Administration (SSA) disability benefits, but has 
been unable to procure any records from the SSA.  The RO has 
notified the Veteran of the efforts VA has made to obtain his 
records, that he is ultimately responsible for procuring the 
records, and that his claims would be decided based on the 
evidence of record if the records were unavailable.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claim.  Neither the Veteran nor 
his representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  

II.  Analysis

A.  Petition to Reopen

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 1977 rating action.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has hearing loss related to his 
active military service.  Specifically, he contends that he 
was exposed to acoustic trauma while serving as a flight 
mechanic and that this in-service noise exposure led to his 
currently diagnosed hearing loss.  As a result, the Veteran 
contends that service connection is warranted.  

In a May 1977 rating action, the RO denied the Veteran's 
claim of service connection for bilateral hearing loss.  The 
May 1977 decision noted that the evidence of record did not 
document any evidence of an in-service occurrence of the 
Veteran's claimed hearing loss; nor was there other medical 
evidence linking the Veteran's claimed hearing loss to active 
duty.  The Veteran did not appeal this decision, which became 
final.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).  Thereafter, in April 2003, the 
Veteran sought to reopen his claim of service connection for 
hearing loss of the right ear; and in January 2004, he sought 
to reopen his claim of service connection for hearing loss of 
the left ear.

Evidence of record in 1977 included a report of medical 
examination conducted at the time of the Veteran's separation 
from active duty, which shows that he was found to have 
normal hearing of 15/15 bilaterally on whispered voice 
testing.  The record also contained post-service treatment 
records, although none of those records reflects treatment 
for or a diagnosis of hearing loss. 

Evidence added to the record since the RO's May 1977 denial 
concerning the Veteran's claim for service connection for 
hearing loss includes records of VA treatment the Veteran has 
received since that date, as well as multiple VA audiological 
examinations.  The Veteran has also submitted multiple 
statements to VA in support of his claim.  Records from VA 
treatment providers reflect that the Veteran has been treated 
for bilateral hearing loss since at least March 1977, which 
was confirmed by VA audiological examination in 1983.  The 
Veteran has further submitted multiple written statements to 
VA in support of his petition to reopen the previously denied 
service connection claim.  To that end, the Board notes that 
the Veteran has argued on multiple occasions that he was 
exposed to loud noises while working as a flight mechanic in 
service, and that his current hearing loss is related to this 
in-service acoustic trauma.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran is currently 
diagnosed with bilateral hearing loss.  In that connection, 
the Board notes that newly submitted evidence from the 
Cleveland VAMC reflects that the Veteran was diagnosed with 
hearing loss at least as early as 1977.  Additional records 
reflect that, since that time, the Veteran has consistently 
carried a diagnosis of hearing loss confirmed by multiple VA 
audiological evaluations.  Furthermore, the Board notes that 
the Veteran has submitted a letter from a VA psychiatrist, 
dated in February 2009, in which the physician acknowledged 
the Veteran's current hearing loss and opined that the 
Veteran "deserves to be service connected" for bilateral 
hearing loss, due to his in-service exposure to acoustic 
trauma.  

As such, the Board finds that the evidence, in the form of 
post-service treatment records as well the letter submitted 
in February 2009 by the Veteran's psychiatrist, is "new" in 
the sense that it was not previously considered by agency 
decision makers.  The Board also finds that the newly 
submitted evidence is not cumulative or duplicative of 
evidence previously considered and is thus "material" for 
purposes of reopening the Veteran's claim.  

In this regard, the Board notes that, at the time of the May 
1977 rating action, the RO denied the Veteran's claim for 
service connection because he had not demonstrated that he 
had a currently diagnosed hearing loss that was related to 
his service.  Prior to the receipt of the above-identified 
medical evidence, the RO had not received or reviewed 
evidence supporting the Veteran's contention that he had a 
currently diagnosed hearing loss related to his time in 
service.  

Newly submitted evidence, however, reflects that the Veteran 
is in fact currently diagnosed with hearing loss and has been 
treated for problems with his hearing since at least 1977.  
In addition, the Veteran has submitted a statement from a 
physician suggesting that the Veteran's currently diagnosed 
hearing loss may be etiologically related to his time on 
active duty, and in particular to his in-service exposure to 
acoustic trauma as a flight mechanic.  Because it provides 
evidence that the Veteran currently has a diagnosed hearing 
loss and suggests that such disorder may be related to 
service, this evidence adds to the record in a way that it 
should be considered new and material.  

The Board finds, therefore, that the identified evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  
Accordingly, new and material evidence has been submitted, 
and the criteria for reopening the previously denied claim 
for service connection for hearing loss have been met. 



B.  Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  Further, it is not enough that 
an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

A review of the relevant evidence reflects that there is 
medical evidence of a current diagnosis of diabetes mellitus.  
There is no showing, however, of a relationship to the 
Veteran's period of military service.  The service treatment 
records are negative for a diagnosis of diabetes mellitus, 
nor do they contain any complaints of or treatment for the 
condition.  Particularly, the Board notes that the Veteran's 
separation examination dated in December 1956 documents no 
diabetes mellitus or related abnormalities.  

Post-service medical evidence reflects that the Veteran was 
first diagnosed with borderline diabetes mellitus in January 
1983 and has been treated for the condition since that time 
by VA physicians.  The Board notes in particular that a 
problem list identifying the Veteran's various medical 
problem listed his borderline diabetes mellitus as first 
recorded in June 1983.  Since that time, the Veteran has 
continued to receive ongoing treatment for the disability at 
the Cleveland VAMC.  

The Board notes that there is no evidence in the post-service 
medical records indicating that the Veteran's diabetes 
mellitus was diagnosed or treated earlier than January 1983 
or that it relates in any way to the Veteran's time in 
service.  VA medical records from May 1962 to December 1982 
reflect neither diagnosis nor treatment for diabetes 
mellitus; the first mention in the record of any such 
diagnosis is dated in January 1983, and a later VAMC problem 
list reflects that the Veteran was first noted to have 
diabetes mellitus in June 1983.  None of the Veteran's 
treating VA practitioners have opined that the Veteran's 
diabetes mellitus was related to or had its onset in military 
service.  Further, none of the evidence of record provides a 
basis for the conclusion that the Veteran's current diabetes 
mellitus is related to his period of service or manifested 
within one year of his separation from service.  As noted 
above, the earliest suggestion of his having been diagnosed 
with diabetes mellitus is January 1983, more than 25 years 
after his separation from active military service.

Here, there is medical evidence that the Veteran currently 
has diabetes mellitus.  There is no evidence, however, of any 
in-service incurrence or aggravation of diabetes mellitus, 
and there is no medical evidence of a nexus between military 
service and the Veteran's current diabetes mellitus.  
Additionally, there is no showing of diabetes mellitus within 
a year of the Veteran's separation from service.  The Board 
notes that the Veteran was not afforded a VA examination for 
the purpose of determining whether there is medical evidence 
of a nexus between the Veteran's service and his currently 
diagnosed diabetes mellitus.  As discussed above, the Board 
finds that an examination is not required under these 
circumstances.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (because a post-service medical examination could not 
provide evidence of an in-service event, a medical 
examination could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  In the present case, there is 
nothing in the record to indicate that his currently 
diagnosed diabetes mellitus is related to his active service.  
Even the Veteran's own statements that diabetes is related to 
service are without explanation of why he believes so.  In 
short, there is no competent evidence of diabetes mellitus 
during service or within a year of the Veteran's separation 
from service, and no competent evidence linking the current 
diabetes mellitus to service.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.


ORDER

New and material evidence to reopen a claim of service 
connection for hearing loss has been received; to this 
limited extent, the appeal of this issue is granted.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

In light of the Board's conclusion that the claim of service 
connection for hearing loss is reopened, the claim must be 
considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim.  

Review of the Veteran's service treatment records reflects 
that no complaints of or treatment for a hearing loss 
disability were noted during service.  However, report of a 
December 1954 medical examination reflects that the Veteran 
at that time displayed some loss of acuity.  On audiological 
evaluation at the December 1954 medical examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
20 (30)
10 (20)
--
20 (25)
LEFT
15 (30)
20 (30)
15 (25)
--
25 (30)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

At the Veteran's December 1956 separation report of medical 
examination, however, his hearing was found to be 15/15 on 
whispered voice testing, which is considered normal.  
Relevant post-service medical records reflect that the 
Veteran has been diagnosed with and provided treatment for 
hearing loss at the Cleveland VAMC since at least 1977; a 
treatment note from March 1977 reflects that the Veteran 
complained of poor hearing for the two years prior.  Since 
that time, he has received ongoing care for his hearing loss 
at the Cleveland VAMC.

The Veteran was also provided a VA audiological examination, 
including audiogram, in May 2005.  Report of that examination 
reflects that the Veteran reported having experienced a 
decrease in hearing acuity since approximately 1985 but 
believed that his hearing loss was due to exposure to 
acoustic trauma while serving as a flight mechanic during his 
time on active duty.  The examiner noted the Veteran's 
reported history of in-service noise exposure in the form of 
aircraft engines in his near vicinity, for which he was not 
provided hearing protection.  The Veteran denied any 
significant post-service noise exposure.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
60
60
LEFT
45
45
50
50
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The audiologist diagnosed the Veteran with bilateral 
sensorineural hearing loss but opined that it was not likely 
related to service, noting what he identified as normal 
hearing during service with no evidence of impaired hearing 
on active duty.  However, although the examiner was provided 
with the Veteran's claims file and reviewed his medical 
history, it does not appear that the examiner considered the 
December 1954 in-service audiogram, which, when converted as 
described above, does in fact reveal increased thresholds.  
Further, the May 2005 examiner was unable to review the March 
1977 VAMC diagnosis of hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as sensorineural hearing loss and 
psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The term "hearing loss disability" is defined by VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold.  The Board further notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as current 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  Id.

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. 
App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  

Although it appears that the May 2005 VA examiner conducted a 
proper evaluation of the Veteran's condition at the time, the 
Board notes that the examiner did not consider the December 
1954 in-service audiogram and was unable to review old 
records from the Cleveland VAMC, including a March 1977 
diagnosis of hearing loss.  Because the VA opinion concerning 
a relationship between the Veteran's currently diagnosed 
hearing loss and service did not take into account his 
service treatment records documenting in-service hearing loss 
or his post-service VAMC treatment records documenting 
hearing loss in 1977, the Board finds that the May 2005 VA 
medical opinion is inadequate for VA purposes.  See 38 C.F.R. 
§ 4.2 (2009) (providing that where an examination report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (noting that a medical examination 
report must contain clear conclusions with supporting data 
and a reasoned medical explanation connecting the two); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.

In light of the above considerations, the Board concludes 
that another medical opinion is needed.  Under these 
circumstances, evidentiary development is needed to fully and 
fairly evaluate the Veteran's claim of service connection for 
hearing loss.  38 U.S.C.A. § 5103A (West 2009).  
Specifically, the agency of original jurisdiction (AOJ) must 
arrange for the issuance of a medical opinion by the examiner 
who examined the Veteran in May 2005.  In opining as to 
whether the Veteran's currently diagnosed hearing loss could 
have developed during service or otherwise be related to the 
Veteran's time on active duty, the examiner must be provided 
with and must address the Veteran's complete service 
treatment records, including the December 1954 in-service 
audiogram documenting loss of hearing acuity, as well as 
post-service treatment records showing a diagnosis of hearing 
loss as early as 1977.  The examiner must include a well-
reasoned medical opinion addressing the medical probabilities 
that the Veteran's current hearing loss is related to his 
time in service.  The examiner's opinion must be based upon 
consideration of the Veteran's documented medical history and 
assertions through review of the claims file, to include 
particular consideration and discussion of the Veteran's in-
service and post-service treatment records, as identified 
above.  38 U.S.C.A. § 5103A.  

If further examination of the Veteran is necessary, such must 
be undertaken and such findings included in the examiner's 
final report.  The AOJ must arrange for the Veteran to 
undergo examination, however, only if the May 2005 VA 
examiner is unavailable or if such examination is needed to 
answer the questions posed.

Turning to the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, the Board notes that the Veteran has contended 
that he has paranoid schizophrenia that he believes first 
developed while he was on active duty.  The RO denied the 
Veteran's claim on the basis that there was no evidence 
linking his psychiatric disorder to military service.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records are silent as to any psychological complaints; he 
replied "no" when asked if he suffered from nightmares, 
depression or excessive worry, or any other psychiatric 
troubles at his December 1956 separation examination and was 
noted to be "normal" psychiatrically.  Records are silent 
as to any complaints of or treatment for psychological 
difficulty while the Veteran was serving on active duty.  
Post-service medical records reflect that the Veteran's 
treating VA medical professionals have identified the Veteran 
as suffering from paranoid schizophrenia since at least 1962, 
when records reflect he was hospitalized for a 
"schizophrenic reaction."  At that time, the Veteran's 
treatment providers acknowledged his report that he "first 
became ill in 1960."  He has received ongoing treatment at 
the Cleveland VAMC for his paranoid schizophrenia since that 
time, although he has been diagnosed with other psychiatric 
disorders, such as depressive neurosis and a personality 
disorder at a September 1980 VA psychiatric examination, and 
with major depression in 1983.  The Veteran has also 
submitted a statement from his VA psychiatrist, dated in 
February 2009, in which the psychiatrist related the 
Veteran's reported history of first experiencing "social 
withdrawal and amotivation" during service, which the doctor 
opined were "early symptoms of his schizophrenia."  The 
psychiatrist concluded that she thus believed the Veteran's 
current paranoid schizophrenia to be service related.

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has paranoid schizophrenia or otherwise suffers from an 
acquired psychiatric disorder related to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  Thus, on 
remand, the Veteran should be afforded a VA examination in 
order to obtain a current diagnosis based on both an 
examination and a review of his claims file.  Specifically, 
the Veteran should be afforded a psychiatric evaluation to 
include particular attention to the longstanding diagnosis of 
paranoid schizophrenia made as a result of VAMC treatment. 

Further, under Clemons, supra, in order to properly assess 
the Veteran's claim for an acquired psychiatric disorder, to 
include paranoid schizophrenia, on remand the AOJ must 
schedule him for a VA psychiatric examination in order to 
determine the current diagnosis or diagnoses of his claimed 
acquired psychiatric disorder(s).  In addition to conducting 
a psychiatric examination, the designated examiner must 
provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric 
disorder that is attributable to his active military service.  
Such an opinion is also important in view of the evidence 
contained in the Veteran's post-service treatment records, 
which indicate that he has a current diagnosis of paranoid 
schizophrenia as well as past diagnoses of major depression.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran's claims file, 
including his complete service 
treatment records, must be referred to 
the examiner who conducted the May 
2005 VA audiological examination.  The 
entire claims file, to include a 
complete copy of this remand, must be 
made available and reviewed by the 
examiner.  The reviewer's report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions.  

The examiner must opine as to whether 
it is at least as likely as not that 
the Veteran's currently diagnosed 
hearing loss is etiologically related 
to his time in service, including 
exposure to acoustic trauma while on 
active duty.  The examiner must 
provide a thorough and well-reasoned 
rationale for all opinions provided.  
The examiner must specifically review 
the Veteran's service treatment 
records, including his December 1954 
in-service audiogram reflecting 
increased thresholds when converted to 
ISO standards, and his March 1977 VA 
audiogram also showing hearing loss, 
and comment upon them in the context 
of any opinion provided.  A detailed 
explanation for all conclusions 
reached by the reviewer must be 
provided.

(If the reviewer is no longer 
available, or the reviewer determines 
that another examination is necessary 
to arrive at any requested opinion, an 
examination should be scheduled and 
the Veteran notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  The examiner should 
provide the opinions requested above.)  

2.  The Veteran must be scheduled for 
VA psychiatric examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) 
(2009).  The examiner must thoroughly 
review the Veteran's claims file, to 
include a copy of this remand.  

The VA examiner must consider the 
entire record, examine the Veteran, 
and provide an opinion as to the 
correct diagnoses.  For each diagnosed 
psychiatric disability, the examiner 
should state the medical probabilities 
that the disability is traceable to 
the Veteran's period of active 
military service.  All opinions must 
be set forth in detail and explained 
in the context of the record.  
Consideration should include the 
service records and the February 2009 
opinion provided by J.L., M.D.; if the 
examiner's opinion differs from Dr. 
L.'s, an explanation for the 
difference should be provided.

3.  The adjudicator must ensure that 
the requested medical reports comply 
with this remand and the questions 
presented in the request.  If any 
report is insufficient, it must be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the claims remaining on 
appeal must be adjudicated in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


